Citation Nr: 1524945	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-36 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right elbow disorder, to include bursitis.  

3.  Entitlement to service connection for a left elbow disorder.  

4.  Entitlement to service connection for a low back disorder.  

5.  Entitlement to service connection for a foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and April 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO in New Orleans, Louisiana.  It was previously before the Board in June 2014, when it was remanded to permit the Veteran to appear and offer testimony at another Board hearing.  The initial Board hearing occurred in March 2014, but the transcript of that proceeding could not be transcribed, and as such, the Veteran elected to appear at another Board hearing.  That hearing was conducted in April 2015; a transcript of that proceeding is of record.   

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his April 2015 hearing, the Veteran testified that all of his claimed disorders originated in service, either through injuries sustained or circumstances he encountered, and that he received postservice evaluation and treatment for each through various non-VA and VA sources.  Among those identified were Charity Hospital, Sheraton Hospital, Louisiana State University (LSU) Medical Center, and the VA Medical Center in New Orleans.  No records are currently of record from either Charity or Sheraton Hospitals and the only records from LSU are those compiled during a three-month period during 2014 and accompanied by a statement from his attending LSU psychiatrist as to treatment for major depressive disorder with psychotic features, PTSD, and a generalized anxiety disorder.  As well, the most recent VA treatment records date to 2009, despite the Veteran's testimony that his VA medical treatment is ongoing.  On the basis of the foregoing, further efforts to obtain and associate any and all available VA and non-VA treatment records are needed for compliance with the VA's duty to assist obligation.  

Notice, too, is taken that the Veteran has not been afforded a VA mental disorders or left elbow examination to date and in view of the Veteran's oral and written testimony and postservice medical evidence as to the existence of such disabilities in service and thereafter, remand to obtain appropriate VA examinations is deemed necessary.  As well, previously compiled reports of VA medical examinations and accompanying nexus opinions should, as applicable, be returned to the original author(s) of those reports, following the receipt of any additional treatment records from VA and non-VA sources, for further consideration of the question of the nexus of each claimed disorder to service.  

The record reflects that service connection for a right elbow disorder was denied by RO action in October 2002, notice of which was provided to the Veteran in the same month.  He did not initiate an appeal of that adverse action and, as such, it was rendered final.  The issue now before the Board relating to the right elbow was not developed or certified for review as a claim to reopen, but it is noted that the Veteran indicated in his recent hearing testimony that service treatment records incorrectly referred to treatment for a right elbow disorder, when in fact it was the left elbow that was subject to two instances of trauma and for which he received inservice medical care.  No current disability of his right elbow was indicated by the Veteran.  On that basis, the Veteran should be asked whether he wishes to withdraw from appellate consideration the issue of service connection for a right elbow disorder, and, if not, the AOJ should initiate development and adjudicatory actions involving such claim as a claim to reopen.  

Accordingly, this case is REMANDED for the following actions:

1.  Ascertain from the Veteran whether he wishes to withdraw from appellate consideration the issue of his entitlement to service connection for a right elbow disorder, and, if so, no further action need be undertaken.  If not, the AOJ should initiate development leading to an adjudication of such claim as a claim to reopen, with consideration of the question of whether new and material evidence has been received by VA since entry of the October 2002 denial so as to reopen the Veteran's prior claim.  

2.  Request that the Veteran provide a list of all physicians and facilities, including but not limited to Charity Hospital, Sheraton Hospital, and LSU, from which he has received medical evaluation and treatment for any claimed disorder during postservice years, to include the name and address of each such medical provider and the approximate date of medical evaluation or treatment.  In addition, he should provide an authorization for release of medical information as to each such provider in order to permit the AOJ to obtain all pertinent records from each for inclusion in the claims folder.  Once such list of providers and authorizations are received by the AOJ, actions should be taken by the AOJ to obtain all pertinent records from VA and non-VA providers for inclusion in the claims folder.  

3.  Regardless of the actions undertaken in (1) above, obtain all pertinent VA treatment records compiled since 2009 for inclusion in the claims folder.  

4.  The Veteran and his representative should be contacted in writing and afforded one last opportunity to provide any additional information regarding the details (who, what, when, where, and how) regarding each of the claimed inservice stressors leading to the onset of his PTSD.  An appropriate period of time should then be permitted for a response.

5.  Thereafter, undertake all needed research and fact-finding with respect to the Veteran's claimed stressors in an effort to verify each, including but not limited to obtaining data from the service department or other body and contact the U.S. Army and Joint Services Records Research Center (USAJSRRC) for corroboration of claimed stressors.  If additional information from the Veteran is found by the USAJSRRC to be needed to conduct meaningful research, such information must be sought by the AOJ from the Veteran.  If the Veteran does not then respond, no further input from the USAJSRRC need be sought.  

6.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of his claimed acquired psychiatric disorder, including but not limited to depression and PTSD.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  

The claims folder in its entirety must be made available to and reviewed by the examiner for use in the study of this case. The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive physical examination and any and all diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses must be set forth. 

The VA examiner is asked to address the following, providing a professional opinion and supporting rationale where appropriate: 

Is it at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder, including but not limited to depression and PTSD, originated in service or is otherwise attributable to service or any event thereof, including any inservice stressor.  Is it at least as likely as not (50 percent or greater probability) that any psychosis of the Veteran was manifested during the one-year period following service separation, and, if so, how and to what degree?

7.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of his left elbow disorder.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  

The VA examiner is asked to address the following, providing a professional opinion and fact-based rationale where appropriate: 

Is it at least as likely as not (50 percent or greater probability) that any diagnosed left elbow disorder originated in service or is otherwise attributable to service or any event thereof, including any inservice trauma.  Is it at least as likely as not (50 percent or greater probability) that any indicated arthritis of the left elbow was manifested during the one-year period following service separation, and, if so, how and to what degree?

8.  As applicable and only if additional evidence is added to the record that was not previously reviewed in connection with prior medical examinations involving the right elbow, low back, and feet, return the reports of previously conducted VA spine, joints, and foot/ankle examinations regarding claimed right elbow, low back, and foot disorders for further medical review and the preparation of an addendum to each earlier report.  The claims folder in its entirety should be furnished to each such VA examiner and following its review, further medical opinion and fact-based rationale should be obtained as to the following, as applicable to each examiner:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed right elbow, low back, and/or foot disorder originated in service or is otherwise attributable to service or any event thereof, including any inservice injury or trauma?  Is it at least as likely as not (50 percent or greater probability) that any indicated arthritis of the right elbow, low back, and/or foot was manifested during the one-year period following service separation, and, if so, how and to what degree?

9.  Lastly, readjudicate the issues on appeal and if any benefit sought is not granted, then provide to the Veteran a supplemental statement of the case and permit him a reasonable period for a response, before returning the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




